Title: From James Madison to William C. C. Claiborne, 14 December 1808
From: Madison, James
To: Claiborne, William C. C.



Sir.
Department of State, Decr. 14. 1808.

As the publications of the laws of the present Session of Congress should now commence, and be continued as they pass, I have thought it proper to inclose a letter authorizing their publication at New Orleans, with a blank for the name of such Editor as you may decide on, which blank you will please to fill and have the letter handed to him with the National Intelligencer from time to time as you shall receive it, until a knowledge of your decision shall enable us to save you that trouble.  I am &c.

James Madison.

